     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

AMBER CORRITORE,              )
as Administrator of the Estate of
                              )
APRIL DAWN CORRITORE,         )
                              )
               Plaintiff,     )                      Case No. 1:19-cv-18-SPB
          v.                  )
                              )
WEXFORD HEALTH SOURCES, INC., )
MEDICAL ASSOCIATES OF ERIE,   )
GARY PETERSON, DO, and        )
CHRISTINA MEALY, PA-C,        )
                              )
               Defendants.    )

                                 MEMORANDUM OPINION

        Pending before the Court in the above-captioned matter is a motion by the Plaintiff,

Amber Corritore, acting as Administrator of the Estate of April Dawn Corritore, for leave to file

a Third Amended Complaint. For the reasons that follow, the motion will be granted in part and

denied in part.


   I.      INTRODUCTION

        Plaintiff commenced this civil action on January 22, 2019, following the death of her

sister, April Dawn Corritore (at times hereafter, “April” or “Decedent”), on October 20, 2018.

April, a former pretrial detainee at the Erie County Prison (“ECP”), suffered from pneumonia

throughout her month-long confinement at ECP. Medical records allegedly indicate that she

developed bacterial endocarditis and sepsis and eventually died after going into cardiac arrest.

        Among those who attended to April during times relevant to this lawsuit were Gary

Peterson, D.O. (“Peterson”) and Christina Mealy-PA-C (“Mealy”). Mealy is alleged to be an

employee of Wexford Health Sources, Inc. (“Wexford”), a private company that contracted to

provide health care services to inmates at ECP. Peterson is alleged to be an employee and/or

                                                 1
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 2 of 14




agent of Medical Associates of Erie (“Medical Associates”) and Wexford and served as Medical

Director of ECP during the time period in question.

       The operative pleading in this case is Plaintiff’s Second Amended Complaint (“SAC”),

which sets forth five causes of action against Defendants Wexford, Medical Associates,

Peterson, and Mealy. Count I states an Eighth Amendment claim against Peterson for alleged

deliberate indifference to April’s serious medical needs. Count II states a §1983 “Monell” claim

against Wexford based upon Wexford’s alleged policy of unilaterally reducing the number of

hours during which Peterson would be present to treat inmates at EPC. Counts III and IV assert,

respectively, wrongful death and survival action claims against all Defendants based upon the

alleged negligence of Mealy and Peterson. Finally, Count V sets forth a state law claim against

Wexford for corporate liability based upon Wexford’s alleged policy of failing to provide

sufficient on-site physician coverage.

       On February 3, 2021, Plaintiff filed the instant motion for leave to file a Third Amended

Complaint. ECF No. 58. Her intent is to assert new claims against Wexford and one of its

alleged employees, LPN Teri Masi, based upon newly acquired information.

       Plaintiff states that, during Mealy’s deposition on December 10, 2020, she “learned for

the first time that the antibiotics prescribed for April Corritore by UMPC were changed by a

licensed practical nurse at the Erie County Prison, not Dr. Peterson, as the medical records

indicated.” ECF No. 58, ¶3. Specifically, “LPN Masi changed the two antibiotics prescribed at

UPMC Hamot, Azithromycin and Cephalexin, to a single antibiotic, Doxycycline, during the

intake process.” Id. ¶5. LPN Masi effectuated this change by writing a prescription in Dr.

Peterson’s name. Id. ¶6. Plaintiff posits that Masi’s actions would never have been known but




                                                 2
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 3 of 14




for Mealy’s testimony because “the medical records falsely state it was Dr. Peterson who

changed the UPMC Hamot prescription to a new antibiotic.” Id. ¶8 (emphasis in the original).

       Plaintiff also states that her attorney acquired new information after entering his

appearance in a separate civil action against Wexford, styled Scutella v. Erie County Prison, et

al., No. 1:19-cv-245 (W.D. Pa.), on April 16, 2020. ECF No. 58, ¶11. Specifically, she claims

that her attorney obtained a recording in the Scutella case of Wexford employees who confirmed

Wexford’s alleged policy of denying “non-emergent” care to inmates at ECP. Id. ¶12.

       Based upon the above recently-acquired information, Plaintiff requests leave to:

       a) Add LPN Teri Masi as an additional party to defend claims of deliberate
       indifference and negligence for acting beyond the scope of her practice and
       changing the UPMC prescription[s] which was not discovered until December 20,
       2020;

       b) Amplify the deliberate indifference claims against Wexford Health Sources to
       include it's [sic] policy of having LPNs practice beyond the scope of their practice
       and change prescribed medications; and

       c) [Amplify] the deliberate indifference claims against Wexford to include its
       policy of denying medical care that is deemed “non-emergent” which was not
       discovered until December 20, 2020 and sometime after April 16, 2020.

ECF No. 50, ¶13.

       Wexford and Mealy have filed a response to Plaintiff’s motion in which they object that

the proposed amendments add claims that are barred by the applicable statute of limitations,

rendering the proposed amendments futile. ECF Nos. 62 and 63. Medical Associates and

Peterson join in the objections of Wexford and Mealy. ECF Nos. 64 and 65. Plaintiff has

replied to the Defendants’ opposition. ECF No. 66. The issues are sufficiently joined and the

matter ripe for adjudication.




                                                 3
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 4 of 14




   II.       STANDARD OF REVIEW

          Rule 15 of the Federal Rule of Civil Procedure governs the amendment and

supplementation of pleadings. As it pertains to this case, Rule 15 allows Plaintiff to amend her

pleading “only with the opposing party's written consent or the court's leave.” Fed. R. Civ. P.

15(a)(2). Generally, “[t]he court should freely give leave when justice so requires.” Id.

          Despite this liberal standard, leave to amend may be denied if the “amendment would be

futile or inequitable.” Donald J. Trump for President, Inc. v. Secretary of Pennsylvania, 830 F.

App’x 377, 385 (3d Cir. 2020). An amendment may be considered futile if, for example, the

amended claims would be subject to dismissal under Rule 12(b)(6). See Budhun v. Reading

Hosp. and Medical Center, 765 F.3d 245, 259 (3d Cir. 2014).


   III.      DISCUSSION

          The issue in this case is whether Plaintiff’s proposed new claims would be time-barred

and, therefore, futile. In this circuit, a claim can be dismissed at the Rule 12(b)(6) stage on

statute of limitations grounds only if the defense is apparent “on the face of the complaint.”

Wisniewski v. Fisher, 857 F.3d 152, 158 (3d Cir. 2017).

          Having carefully reviewed Plaintiff’s proposed Third Amended Complaint (“TAC”), the

following changes are noted. First, the TAC would assert a new §1983 claim against Masi for

alleged deliberate indifference to the Decedent’s serious medical needs (see TAC Count I). It

would also add wrongful death and survivor act claims against Masi based upon her alleged

negligence (see TAC Counts III and IV). Next, the proposed amendments would add vicarious

wrongful death and survivor act claims against Wexford based upon Wexford’s vicarious

liability for Masi’s conduct (see TAC Counts III and IV). Finally, the TAC would add two new




                                                  4
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 5 of 14




corporate policies as bases for Wexford’s alleged liability under both §1983 (see TAC Count II)

and Pennsylvania corporate liability law (see TAC Count V).

       Defendants oppose the proposed amendments on the grounds that all of the claims

Plaintiff seeks to add are barred by the applicable statute of limitations. Defendants explain that

the events giving rise to this lawsuit occurred in September and October 2018, more than two

years before Plaintiff filed the pending motion to amend in February 2021. To the extent Plaintiff

is relying on Pennsylvania’s “discovery rule” to extend the limitations period, Defendants point

out that the discovery rule has no applications in cases involving wrongful death and survival

claims. See Pastierik v. Duquesne Light Co., 526 A.2d 323, 327 (Pa. 1995) (“Because death is a

definitely ascertainable event, and survivors are put on notice that, if an action is to be brought,

the cause of action must be determined through the extensive means available at the time of

death, there is no basis to extend application of the discovery rule to permit the filing of survival

actions, or wrongful death actions, at times beyond the specified statutory period.”).

       In response, Plaintiff insists that the statute of limitations does not preclude her

amendments because: (i) she is merely attempting to “amplify” her existing Eighth Amendment

claims against Wexford and (ii) the rule announced in Pastierik does not apply to her federal

§1983 claim against Masi. Inasmuch as Plaintiff does not appear to be advocating in favor of her

proposed amendments to the state law claims in Counts III, IV, and V of the SAC, the Court

assumes that Plaintiff is abandoning those proposed amendments. Accordingly, the Court will

focus its analysis on the proposed amendments to Plaintiff’s §1983 claims in Counts I and II.

       To that end, the Court notes that:

       [t]he length of the statute of limitations for a § 1983 claim is governed by the
       personal injury tort law of the state where the cause of action arose. Wallace v.
       Kato, 549 U.S. 384, 387, 127 S.Ct. 1091, 166 L.Ed.2d 973 (2007). The statute of
       limitations for a § 1983 claim arising in Pennsylvania is two years. 42 Pa. Cons.


                                                  5
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 6 of 14




       Stat. § 5524(2); see also Kost v. Kozakiewicz, 1 F.3d 176, 189–90 (3d Cir.1993).
       Federal law governs a cause of action's accrual date. Genty v. Resolution Trust
       Corp., 937 F.2d 899, 919 (3d Cir.1991). Under federal law, a cause of action
       accrues, and the statute of limitations begins to run, “when the plaintiff knew or
       should have known of the injury upon which its action is based.” Sameric Corp. v.
       City of Philadelphia, 142 F.3d 582, 599 (3d Cir.1998) (citation omitted); see also
       Montgomery v. De Simone, 159 F.3d 120, 126 (3d Cir.1998). The determination of
       the time at which a claim accrues is an objective inquiry; we ask not what the
       plaintiff actually knew but what a reasonable person should have known. Barren v.
       United States, 839 F.2d 987, 990 (3d Cir.1988). As a general matter, a cause of
       action accrues at the time of the last event necessary to complete the tort, usually at
       the time the plaintiff suffers an injury. See United States v. Kubrick, 444 U.S. 111,
       120, 100 S. Ct. 352, 62 L.Ed.2d 259 (1979). “The cause of action accrues even
       though the full extent of the injury is not then known or predictable. Were it
       otherwise, the statute would begin to run only after a plaintiff became satisfied that
       he had been harmed enough, placing the supposed statute of repose in the sole hands
       of the party seeking relief.” Wallace, 549 U.S. at 391, 127 S.Ct. 1091 (internal
       quotation marks and citations omitted).

Kach v. Hose, 589 F.3d 626, 634–35 (3d Cir. 2009).

       As set forth in the proposed TAC, the events giving rise to this litigation occurred in

September and October of 2018. The latest date on which the subject “injury” could have

occurred is October 20, 2018, the date that April Corritore died.

       Under federal law, however, a statute of limitations period may be sometimes be

equitably tolled. “[T]here are three principal, though not exclusive, situations in which equitable

tolling may be appropriate: (1) where the defendant has actively misled the plaintiff respecting

the plaintiff's cause of action; (2) where the plaintiff in some extraordinary way has been

prevented from asserting ... her rights; or (3) where the plaintiff has timely asserted ... her rights

mistakenly in the wrong forum.” D.J.S.-W. by Stewart v. United States, 962 F.3d 745, 750 (3d

Cir. 2020) (citation and quotation omitted). The doctrine is to be “sparingly” applied, Podobnik

v. U.S. Postal Serv., 409 F.3d 584, 591 (3d Cir. 2005), and does not apply unless the plaintiff

“exercised due diligence in pursuing and preserving her claim.” D.J.S.-W., 962 F.3d at 750

(citation and quotation omitted). Accordingly, “tolling will never extend to ‘a garden variety


                                                   6
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 7 of 14




claim of excusable neglect, such as a simple miscalculation that leads a lawyer to miss a filing

deadline.’” Id. (quoting Holland v. Florida, U.S. 631, 651-52 (2010)).

       Also relevant to the Court’s analysis is Rule 15(c)(1) of the Federal Rules of Civil

Procedure. Under that rule, an amendment relates back to the date of the original pleading when:

       (A) the law that provides the applicable statute of limitations allows relation back;

       (B) the amendment asserts a claim or defense that arose out of the conduct,
       transaction, or occurrence set out -- or attempted to be set out -- in the original
       pleading; or

       (C) the amendment changes the party or the naming of the party against whom a
       claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within the period provided
       by Rule 4(m) for serving the summons and complaint, the party to be brought in by
       amendment:

         (i) received such notice of the action that it will not be prejudiced in defending on
         the merits; and

         (ii) knew or should have known that the action would have been brought against
         it, but for a mistake concerning the proper party's identity.

Fed. R. Civ. P. 15(c)(1). As one federal district court has explained:

       [R]elations back depends on the existence of a common core of operative facts
       uniting the original and newly asserted claims. . . . A common core of operative
       facts exists if the opposing party has had fair notice of the general fact situation and
       legal theory upon which the amending party proceeds. . . . [N]ew claims will relate
       back if they restate the original claim with greater particularity or amplify the
       factual circumstances surrounding the pertinent conduct, transaction or occurrence
       in the preceding complaint. . . . But, if a new claim asserts a new ground for relief
       supported by facts that differ in both time and type from those the original pleading
       set forth[,] the claim will not relate back.

Snider v. Pennsylvania DOC, No. CV 15-951, 2020 WL 7229817, at *33 (M.D. Pa. Dec. 8,

2020) (internal quotation marks and citations omitted; alterations in the original). “Put another

way, the underlying question for a Rule 15(c) analysis is whether the original complaint

adequately notified the defendants of the basis for liability the plaintiffs would later advance in

the amended complaint.” Glover v. F.D.I.C., 698 F.3d 139, 146 (3d Cir. 2012) (internal


                                                  7
        Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 8 of 14




quotation marks and citation omitted). “[A]mendments that significantly alter the nature of a

proceeding by injecting new and unanticipated claims are treated far more cautiously” for

relation-back purposes. Id.

         With these principles in mind, the Court considers each of the proposed amendments.


         A. Plaintiff’s Proposed Claims Against Wexford

         Plaintiff seeks to amend Count II of the SAC by alleging two additional corporate

policies as bases for establishing Wexford’s liability under §1983. See Monell v. Dep't of Soc.

Servs., 436 U.S. 658, 694 (1978) (holding that a municipality may be held liable for

constitutional violations under §1983 where the “government's policy or custom, whether made

by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

inflicts the injury”); Sims v. Wexford Health Sources, 635 F. App'x 16, 20 (3d Cir. 2015) (“In

order to hold Wexford liable [under §1983], Sims must have alleged facts to state a claim that

Wexford had a policy, custom, or practice, and that the policy, custom, or practice caused the

constitutional violation at issue.”).

         Plaintiff previously alleged that Wexford, in derogation of its contractual obligations to

Erie County, unilaterally reduced the number of hours during which the medical director would

be present at ECP, resulting in a level of care that was inadequate vis-a-vis the needs of ECP’s

inmate population. See ECF No. 5, ¶¶ 20-24, ECF No. 40, ¶¶ 152-162. Plaintiff’s TAC would

add new allegations stating that:

    •    “Wexford Health has a custom policy and practice of having licensed practical nurses
         acting beyond their scope of practice by changing prescribed drugs in accordance with its
         own protocol and then indicating in the medical record that the change was made by
         Defendant Dr. Peterson,” ECF No. 58-1, ¶186; and

    •    “Wexford Health has a custom, policy and practice of denying non emergency medical
         care to ‘short term inmates.’” ECF No. 58-1, ¶187.


                                                  8
     Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 9 of 14




       Defendants contend that these allegations present entirely new claims that are now barred

by the two-year statute of limitations. Plaintiff insists that her proposed amendments do not

introduce new claims but rather “amplify” her prior §1983 claim against Wexford and, therefore,

are not time-barred.

       Although neither party has specifically addressed the applicability of Rule 15(c)(1), the

Court has considered that rule and is satisfied that the proposed amended claims against Wexford

relate back to Plaintiff’s prior (timely-filed) pleadings, consistent with the provisions of

subsection (c)(1)(B). From the start of this litigation, the gravamen of Plaintiff’s complaint has

been the allegedly deficient medical care that April Corritore received during her confinement at

ECP, which (Plaintiff claims) led to April’s untimely death. Wexford and two of its alleged

employees/agents (i.e., Mealy and Peterson) were among those originally named as Defendants

in this case. Thus Wexford has long known that April’s course of treatment at the hands of its

agents would be the focus of this litigation. Moreover, Wexford has been on notice since

February 2019, when the first amended complaint was filed, that its own policies, practices, and

customs would be at issue to the extent they impacted April’s medical care and resulted in

constitutional harm. Although Plaintiff previously focused on Wexford’s alleged failure to

provide a sufficient number of hours of on-site physician care, the theories that Plaintiff now

seeks to add arise out of the same course of medical treatment previously pled. In fact, the

original and ensuing complaints in this case outlined April’s course of treatment in great detail,

including LPN Masi’s actions during the intake procedure and the fact that April never received

the antibiotics that her practitioners at UPMC had prescribed just days prior to her confinement

for pneumonia. In short, from the start, Plaintiff has predicated her §1983 claims on the

Defendants’ failure to provide more acute treatment for April’s worsening condition.



                                                  9
    Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 10 of 14




Accordingly, the proposed amended claims against Wexford arise out of the same “conduct . . .

set out -- or attempted to be set out -- in the original pleading.” Fed. R. Civ. P. 15(c)(1)(B). As

such, Wexford had “fair notice of the general fact situation and legal theory upon which the

amending party proceeds.” Snider, 2020 WL 7229817, at *33. The Plaintiff’s motion will be

granted as it relates to the proposed §1983 claims against Wexford.

       B. Plaintiff’s Proposed Claim Against Masi

       The claims against Masi involve slightly different considerations, as she would be a new

party to this case. Under Rule 15(c)(1)(C), an amendment that adds a new party relates back “if

Rule 15(c)(1)(B) is satisfied and if, within the period provided by Rule 4(m) for serving the

summons and complaint,” the new party:

       (i) received such notice of the action that it will not be prejudiced in defending on
       the merits; and

       (ii) knew or should have known that the action would have been brought against it,
       but for a mistake concerning the proper party's identity.

       For the reasons previously discussed, the Court finds that the proposed claim against

Masi satisfies Rule 15(c)(1)(B). As noted, Plaintiff’s original and ensuing pleadings all alleged

Masi’s involvement in April Corritore’s course of treatment, at least to the extent it was then

known. And the claim that Plaintiff now seeks to add against Masi, based on recently acquired

information, arises out of the same course of events that was previously pled.

       As for the remaining requirements of Rule 15(c)(1)(C), there is no evidence before the

Court to indicate that Masi personally received notice of the litigation during the 90-day service

period established by Rule 4(m). In this circuit, however, notice can be imputed on the basis of

either a “shared attorney” or an “identity of interest.” See Singletary v. Pa. Dep't of Corr., 266

F.3d 186, 196-200 (3d Cir. 2001).



                                                 10
    Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 11 of 14




        The “identity of interest” method “generally means that the parties are so closely related

in their business operations or other activities that the institution of an action against one serves

to provide notice of the litigation” to the additional party. Singletary, 266 F.3d at 197 (quoting

6A Charles A. Wright et al., Federal Practice & Procedure § 1499, at 146 (2d ed. 1990)).

“[A]bsent other circumstances that permit the inference that notice was actually received, a non-

management employee ... does not share a sufficient nexus of interests with his or her employer

so that notice given to the employer can be imputed to the employee for Rule 15(c)[ ] purposes.”

Id. at 200; see, e.g., Farrow v. City of Phila., No. CV 20-5792, 2021 WL 2778554, at *3 (E.D.

Pa. July 1, 2021) (Philadelphia police officers were non-management employees who did not

have imputed knowledge of a suit through claims filed against the City of Philadelphia). In this

case, assuming that Masi is an employee of Wexford as alleged, her status as a Licensed

Practical Nurse involves non-managerial duties which preclude her from sharing an “identity of

interest” with Wexford.

        We also consider the “shared attorney” method of imputing notice, however. This theory

proceeds under the assumption that where the originally named party and the party sought to be

added are represented by the same attorney, “the attorney is likely to have communicated to the

latter party that he may very well be joined in the action.” See id. at 196. Here, Masi is not yet a

party to this lawsuit, but she is alleged to be a Wexford employee, and Wexford’s counsel

appears to be representing her interests in opposing Plaintiff’s motion to amend. As Plaintiff

points out, Wexford’s counsel will likely represent Masi if she is brought into this case as a

party. No evidence is before the Court at this point to rebut the presumption of Masi’s imputed

notice, through shared counsel, of her potential liability in this litigation. Thus, at least for

present purposes, the requirements of Rule 15(c)(1)(C)(i) are satisfied.



                                                   11
    Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 12 of 14




       Rule 15(c)(1)(C)(ii) adds a further requirement that the newly-added party “knew or

should have known that the action would have been brought against it, but for a mistake

concerning the proper party's identity.” In her original complaint, Plaintiff averred the

following:

   •    [ ] On September 17, 2018, Ms. April Corritore was diagnosed with pneumonia
       and cellulitis, and was prescribed two different antibiotics to treat her infections
       by physicians at UPMC Hamot.

   •   [ ] Two days later, on September 19, 2018, Ms. Corritore was processed into the
       Erie County Prison (“ECP”), which included the completion of an Intake Medical
       History and Screening form by LPN Teri Masi.

   •   [ ] Ms. Corritore was suffering from pneumonia when she was processed into the
       ECP, and as reflected on her Intake Medical History. LPN Masi recorded in the
       intake questionnaire that:

         a. Ms. Corritore had medical problems the prison should know about;

         b. Ms. Corritore was taking medication prior to her incarceration;

         c. Ms. Corritore was experiencing the following symptoms: Disoriented, Fever,
            Nausea, Active cough, and Asthma/Respiratory Distress.

         d. Ms. Corritore was currently diagnosed with pneumonia;

         e. Ms. Corritore had last experienced shortness of breath that day;

         f. Ms. Corritore had previously been hospitalized related to pulmonary disease;
            and

         g. Ms. Corritore was currently using daily a properly prescribed Ventolin
            Inhaler.

   •   [ ] Even though Ms. Corritore was suffering from pneumonia when she was
       processed into the ECP, the antibiotics prescribed by the physicians at UPMC
       Hamot were not ordered for Ms. Corritore by anyone at ECP.

ECF No. 1, ¶¶27-30.

       Plaintiff states in her motion that she recently “learned for the first time” during Mealy’s

deposition that the antibiotics prescribed by the UPMC physicians were changed by Masi, not


                                                 12
    Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 13 of 14




Dr. Peterson, contrary to the notations in April Corritore’s medical records. ECF No. 58, ¶3.

Specifically, Masi is alleged to have substituted a single antibiotic, Doxycycline, for the two that

were prescribed at UPMC Hamot, by writing a prescription in Dr. Peterson’s name. Id. ¶¶5-6.

Plaintiff posits that, by virtue of these actions, Masi acted outside the scope of her authority as an

LPN. Id. ¶9. Plaintiff also states that Masi’s actions would never have been known but for

Mealy’s testimony because “the medical records falsely state it was Dr. Peterson who changed

the UPMC Hamot prescription to a new antibiotic.” Id. ¶8 (emphasis in the original). For

present purposes, these allegations are sufficient to establish that Masi “knew or should have

known” that Plaintiff would assert a claim against her, based upon her alleged involvement in

unilaterally changing April’s medication without proper authorization, but for Plaintiff’s mistake

in believing that Dr. Peterson had been responsible for the medication change. Accordingly, the

Court finds that Plaintiff’s proposed §1983 claim against Masi relates back to her prior

pleadings, all of which were filed well within the applicable limitations period.

       Even if this were not so, however, the Court would allow the amendment on the grounds

that Plaintiff has pled fraud in connection with the discovery of facts serving as the basis of her

new claim. As discussed, federal case law allows for the equitable tolling of a limitations period

in exceptional situations where, for example, the defendant has actively misled the plaintiff

respecting the plaintiff's cause of action or the plaintiff in some extraordinary way has been

prevented from asserting her rights. D.J.S.-W. by Stewart v. United States, 962 F.3d at 750.

Plaintiff’s allegations in the TAC are sufficient to colorably invoke these principles, which

cannot be definitively settled at this point, as questions of equitable tolling are highly fact

intensive and the record at present is limited. Because the Court cannot discern from the face of

the TAC that Plaintiff’s proposed claims are time-barred, the amendments will be permitted.



                                                  13
    Case 1:19-cv-00018-SPB Document 86 Filed 08/04/21 Page 14 of 14




   IV.      CONCLUSION

         Based upon the foregoing reasons, the Court will deny Plaintiff’s motion for leave to

amend to the extent Plaintiff seeks to add the additional state law claims against Wexford and

Masi that are set forth in Counts III, IV and V of the proposed Third Amended Complaint, filed

at ECF No. 58-1. The motion will be granted insofar as Plaintiff seeks to add the additional

§1983 claims against Wexford and Masi that are set forth in Counts I and II of the proposed

Third Amended Complaint.

         An appropriate order follows.




                                                      ______________________________
                                                      SUSAN PARADISE BAXTER
                                                      United States District Judge




                                                 14
